DETAILED ACTION
Response to Amendment
This is in response to an amendment/response filed on 2/3/2022
Hereon, claims 1-22 are currently pending; claims 1-22 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1,3,4,7, and 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Park et al,(Park), (USNO.2008/0211455).
 	As for claim 1, Park discloses and shows in Fig. 2 an apparatus, comprising: a wireless power transfer coil of a non-contact charging system (via primary coils); and a communication antenna (via ref’s antennas) capable of transmitting or receiving a wireless data signal, wherein the communication antenna loops outside the wireless power transfer coil in the apparatus (par.[0042,0051]).
 	As for claim 3, Park discloses and shows in Fig. 2 the wireless power transfer coil and the communication antenna are positioned on a same side of a cover case of the apparatus
 	As for claim 4, Park discloses and shows in Fig. 2 a housing, wherein the wireless power transfer coil and the communication antenna are positioned substantially in a plane at one side of the housing
As for claim 7, Park discloses and shows in Fig. 2 wireless power transfer coil and the communication antenna are configured to use different respective frequency bands and are capable of being operated at a same time
As for claim 14, Park discloses and shows in Fig. 2 wireless power transfer coil and the communication antenna are arranged in a common module of the apparatus 	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claims 2,5,6,9-12,15,16,17,18-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Hui, (USNO.2005/0189910).
 	As for claim 15, Park discloses and shows in Fig. 2 an apparatus, comprising: a wireless power transfer coil of a non-contact charging system;  a communication antenna (via ref’s antennas)  capable of transmitting or receiving a wireless data signal, wherein the communication antenna loops outside the wireless power transfer coil in the apparatus (par.[0042,0051]). 
Park discloses all limitations, but differs from the claimed invention because he does not explicitly disclose shielding material disposed between the wireless power transfer coil and at least one other electrical circuit component of the apparatus; and an absorber disposed between the communication antenna and the at least one other electrical circuit component.
Hui discloses shielding material (via EMI shield) disposed between the wireless power transfer coil and at least one other electrical circuit component of the apparatus; and an absorber (via insulating cover) disposed between the communication antenna and the at least one other electrical circuit component (par.[0084])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Park by using shielding material disposed between the wireless power transfer coil and at least one (par.[0004]) , as taught by Hui.
As for claims 2,16, and 21, Park in combination with Hui discloses the claimed invention except for wireless power transfer coil includes a first wire that coils around a winding diameter, and wherein the communication antenna includes a second wire that loops outside the first wire. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could have had wireless power transfer coil includes a first wire that coils around a winding diameter, and wherein the communication antenna includes a second wire that loops outside the first wire for advantages such as broadening a practical use of the device
 As for claims 5,17, and 22, Park in combination with Hui discloses the claimed invention except for power transfer coil and the communication antenna are formed as a double-structure core and have a substantially circular arrangement. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could have had a power transfer coil and the communication antenna are formed as a double-structure core and have a substantially circular arrangement for advantages such as broadening a practical use of the device
As for claim 6, Park in combination with Hui discloses the claimed invention except for wireless power transfer coil is arranged within a center of the a loop formed by the communication antenna. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could have 
 	As for claim 9, Park in combination with Hui discloses shielding material to protect electrical circuit elements in the apparatus from electromagnetic waves, wherein the shielding material is disposed between at least the wireless power transfer coil and the electrical circuit elements of the apparatus
 	As for claim 10, Park in combination with Hui discloses the wireless power transfer coil and the communication antenna are positioned on different pieces of the shielding material
 	As for claim 11, Park in combination with Hui discloses different pieces of the shielding material provide spatial decoupling of the wireless power transfer coil and the communication antenna on a same plane to minimize an overall height of the wireless power transfer coil and the communication antenna in the apparatus
 	As for claim 12, Park in combination with Hui discloses shielding material disposed between the wireless power transfer coil and at least one other electrical circuit component of the apparatus; and an absorber disposed between the communication antenna and the at least one other electrical circuit component
 	As for claim 18, Park in combination with Hui discloses wireless power transfer coil and the communication antenna are positioned substantially in a same plane in the apparatus to minimize an overall height of the wireless power transfer coil and the communication antenna in the apparatus.
 As for claim 19, Park in combination with Hui discloses and shows shielding material and the absorber provide spatial decoupling of the wireless power transfer coil and the communication antenna positioned substantially in the same plane.
As for claim 20, Park discloses and shows in Fig. 2 an apparatus, comprising: a shielding material configured to protect electrical circuit elements in the apparatus from electromagnetic waves; a wireless power transfer coil ; an absorber  (via insulating cover); and a communication antenna (via ref’s antennas) arranged  , wherein the communication antenna loops outside the wireless power transfer coil such that the wireless power transfer coil and the communication antenna are substantially positioned in a same plane in the apparatus (par.[0042,0051]).
Park discloses all limitations, but differs from the claimed invention because he does not explicitly disclose a wireless power transfer coil arranged on the shielding material; an absorber different from the shielding material; and a communication antenna arranged on the absorber
Hui discloses a wireless power transfer coil arranged on the shielding material (via EMI shield); an absorber different from the shielding material; and a communication antenna arranged on the absorber (par.[0084])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Park by using shielding material disposed between the wireless power transfer coil and at least one other electrical circuit component of the apparatus; and an absorber disposed between the communication antenna and the at least one other electrical circuit component for (par.[0004]) , as taught by Hui.
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Bennett, (USNO.2010/0036773).
As for claims 8, Park discloses all limitations, but differs from the
claimed invention because he does not explicitly disclose the communication antenna is used for an electronic payment based on the wireless data signal, the wireless data signal including information related to the electronic payment.
Bennett discloses and shows in Fig. 5 the communication antenna is used for an electronic payment (via 513) based on the wireless data signal, the wireless data
signal including information related to the electronic payment (par.[0066])
 	Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention was made to have modified the teachings of Lyon by using the communication antenna is used for an electronic payment based on the wireless data
signal, the wireless data signal including information related to the electronic payment advantages such as providing user convenient power delivery (abstract), as taught by Bennett
Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive. 
In response to applicants’ argument that
 
I.	Applicant respectfully submits that Park does not disclose an apparatus “wherein [a] communication antenna loops outside [a] wireless power transfer coil in the apparatus” as recited in the 

II.	It is recognized that Park, Figure 2, is a block reference diagram (as opposed to a
structural layout diagram). However, even if Park’s Figure 2 were interpreted as intending to
describe the layout and positioning of the primary coil 110 and the antenna 120 (Applicant
disagrees), the Figure clearly shows the antenna 120 does not loop outside the wireless power
transfer coil 110. Neither paragraph [0041] nor [0052] describe a position of the antenna 120
relative to the primary coil 110

III.	Antenna loops outside the wireless power transfer coil in the apparatus” at least because Park
neither discloses nor suggests that the antenna 120 forms a loop structure. In fact, the reference
fails to describe any structure of the antenna 120.


The examiner respectfully disagree and submits,  
I.	Park discloses and shows in Fig. 2 an apparatus, comprising: a wireless power transfer coil of a non-contact charging system (via primary coils); and a communication antenna (via ref’s antennas) capable of transmitting or receiving a wireless data signal, wherein the communication antenna loops outside the wireless power transfer coil in the apparatus (par.[0042,0051]) as claimed. Furthermore, to one of ordinary skill in the art the communication antenna progradation will loop around the wireless power transfer coil.
II & III. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., antenna 120 forms a loop structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For at least the reasons provided above, the applicant arguments regarding independent claims are not persuasive. The applicant argues that dependent claims are 

Accordingly, the rejection is still proper and thus maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859